Sup. Ct. Neb. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted limited to Question 3 presented by the petition. Case consolidated with No. 92-9049, Sandoval v. California, immediately infra, and a total of 90 minutes allotted for oral argument. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 9, 1993. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 7, 1993. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 21, 1993. This Court’s Rule 29 does not apply.